Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/22  has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-30, 39, 40, 46, and 50-51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27, 40, 46, and 51 recite the limitation "setting the first measurement points having adjusted spatial coordinates as the determined first measurement points”.  There is insufficient antecedent basis for this limitation in the claim, as the claim does not introduce “adjusted spatial coordinates” or “first measurement points having adjusted spatial coordinates”, leaving the scope of the claim indefinite, i.e. it is not definite what measurement points are being set as the determined first measurement points.  Depending claims do not clarify this issue and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 31-34, 36-38, 41, 43-45, 47, 49, and 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0321412 A1 (hereinafter Coon) in view of “Fitting a Morphable Model to Pose and Shape of a Point Cloud” by David C. Schneider, et al. (hereinafter Schneider).
Regarding claim 23, the limitation “a computer-implemented method for virtual fitting of a spectacle frame” is taught by Coon (Coon’s virtual try-on system is used to generate virtual images of a user modeling different eyeglass products, e.g. paragraphs 30-33.)
The limitations “providing a 3D model of a person’s head; … fitting the parametric head model to the 3D model of the person’s head” are implicitly taught by Coon (Coon teaches receiving or generating a 3D model of the user which includes morphable model information, and the 3D model may be based on a plurality of images captures of the user using the device camera, e.g. paragraph 40.  Further, as discussed below, the attachment points N1-5 and EP1-3 are defined on the morphable model prior to being fit to a particular user’s head.  While one of ordinary skill in the art would have found it implicit that determining the set of coefficients used in combination with the average model to generate the morphable model fit to the user’s head would involve fitting the morphable model to a received 3D model of the user’s head, Coon does not describe any explicit details of determining the user’s set of coefficients, per se.)  However, this limitation is explicitly taught by Schneider (Schneider describes details of fitting a morphable model to a point cloud, e.g. abstract, sections 3, 4, figures 3, 5.  Schneider teaches that the morphable model is made up of a plurality of regions each having an averaged shape, e.g. section 3, figure 1, and that the fitting process involves minimizing the error between corresponding points of the morphable model and the received model, p and q, respectively, by adjusting shape, pose, and scale parameters, e.g. sections 4.1, 4.3, i.e. determining the coefficients that are applied to the average model to produce a morphable model which is fit to the user’s head.  In the example of figure 3, laser head scans are fit using the morphable model, and in figure 5, 2 color images are used.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coon’s virtual try-on system to include Schneider’s point cloud morphable model fitting technique in order to determine a user’s morphable model coefficients for use in the virtual try-on technique because Coon does not describe details of determining a user’s morphable model coefficients and Schneider does disclose details thereof.  In the combination, as described by Schneider, the user’s morphable model coefficients are determined by the fitting the morphable model to a provided 3D model of the user’s head, e.g. sections 3, 4, and Coon’s attachment points N1-5 and EP1-3 are defined on the morphable model prior to being fit to a particular user’s head, e.g. paragraphs 57, 58, 61, 62, such that they are spaced differently on the morphable model after being fit to the particular user, i.e. first measurement points being determined by fitting the morphable model having the second measurement points, as discussed below.
The limitations “providing a parametric head model having second measurement points; … determining first measurement points on the 3D model of the person’s head by transferring the second measurement points on the parametric head model after the fitting to the 3D head model of the person’s head to corresponding locations on the 3D model of the person’s head” is taught by Coon (Coon’s system uses attachment points defined on the morphable model fit to the 3D model of the user’s head to control the glasses fitting, e.g. paragraphs 36, 40, 51-65.  The morphable model is adapted to match the shape of the user’s head based on a set of coefficients as described in paragraph 40, which are determined using Schneider’s point cloud morphable model fitting technique as discussed above. Further, Coon’s attachment points are defined on the morphable model, per se, e.g. as described in paragraphs 57, 58, 61, and 62, i.e. the attachment points N1-5 and EP1-3 are defined on the morphable model prior to being fit to any particular user’s head model, such that they are spaced differently on the morphable model after being fit to different users’ head models.  The attachment points defined on the morphable model prior to being fit correspond to the claimed second measurement points defined on the parametric head model, and the attachment points defined on the morphable model after it has been fit to a particular user’s head using the set of coefficients correspond to the claimed first measurement points determined based on the second measurement points defined on the parametric head model, and both set of points are on the morphable model being configured for subsequent fitting of a spectacle frame.  Further, the resulting attachment points defined on the morphable model after it has been fit to a particular user’s head correspond to points on the user’s 3D head model, i.e. as described in paragraph 58 and 62, the resulting attachment points correspond to differently spaced points on the 3D model of one user’s head when compared to the resulting attachment points on the 3D model of another user’s head having a smaller nose or head compared to the first user.  Finally, the resulting attachment points defined on the morphable model after it has been fit to a particular user’s head correspond to points on the user’s 3D head model meet the claimed transferring of points after fitting, i.e. after fitting has been performed, the points are effectively defined on the user’s 3D head model corresponding to a transferred state as described in Applicant’s disclosure, i.e. paragraph 45 indicates that "Basic principles for such a transfer of points are explained in section 4.1 in the reference J. Booth et al. cited above.", and does not otherwise describe the operation for "transferring" the points.  The J. Booth et al. reference, section 4.1, describes (paragraphs 1-3) construction of a 3D morphable model, and the 4th paragraph describes how an input 3D mesh can be projected onto the model subspace by finding the shape vector alpha, i.e. morphable model fitting coefficients, that generates a shape instance that is as close to possible as the input mesh X, and does not describe "transferring", per se, or otherwise as a distinct operation from fitting the morphable model to the input 3D mesh.)
	The limitation “fitting a model of the spectacle frame to the 3D model of the person’s head based on the determined first measurement points” is taught by Coon (Coon’s system includes a parametric model of an existing eyeglasses product, which is attached to the fitted morphable model of the user’s face, and used to produce a rendered image of the user wearing the eyeglasses (e.g. paragraph 40, 59-68).)
	The limitation “wherein determining the first measurement points comprises projecting the transferred second measurement points onto the 3D model of the head” is taught by Coon in view of Schneider (Schneider, e.g. sections 4.1, 4.3, teaches that the fitting process minimizes the error between points of the morphable model and the corresponding nearest point of the target point cloud, i.e. projection of the morphable model points onto the 3D model of the user’s head.)
	Regarding claim 24, the limitation “wherein the second measurement points are defined on a standard head of the parametric head model, and wherein determining the first measurement points includes transferring second features defined on the standard head to the fitted parametric head model in accordance with the fitting” is taught by Coon (As discussed in the claim 23 rejection, Coon’s 3D morphable model is fitted to the user’s 3D head shape using a set of coefficients as described in paragraph 40, and further, Coon’s attachment points are defined on the morphable model, per se, as described in paragraphs 57, 58, 61, and 62, i.e. the attachment points N1-5 and EP1-3 are defined on the morphable model prior to being fit to a particular user’s head, such that they may be spaced differently on the morphable model after being fit to different users.  Further, as explained in the claim 23 rejection, the resulting attachment points defined on the morphable model after it has been fit to a particular user’s head correspond to points on the user’s 3D head model meet the claimed transferring of points, where the points are attachment points for attaching the parametric glasses model defined along the nose and ear, i.e. features.)
Regarding claim 31, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 23-24 above, except for the limitation “wherein the parametric head model has a greater smoothness than the 3D model of the person’s head” which is also taught by Coon in view of Schnieder, e.g. Schneider, Figure 3 shows results of the fitting algorithm in the top row compared to the input 3D laser scan model, where the fitted model is smoother, e.g. the line of the bald cap covering each person’s hair is not present in the fitted models, as well as skin imperfections and facial hair being less prominent in the fitted model.
	Regarding claim 32, the limitation “combining a plurality of at least some of the first measurement points to form a feature identifying a region of the 3D model of the person’s head” is taught by Coon and Schneider (Coon teaches that the attachment points are combined into a region along the bridge of the nose, as well as a series of attachment points with respect to both ears, e.g. paragraphs 57-65.  Further, Schneider teaches e.g. section 3, figure 1, that the morphable model is subdivided into regions, e.g. nose, mouth, eyes, chin, ears, and the (rest of the) head, where Coon’s nose points would be within the nose region of the morphable model, and Coon’s ear points would be within the head region.)
Regarding claim 33, the limitation “wherein the combining comprises fitting a geometric figure or a function to the plurality of the at least some of the first measurement points” is taught by Coon in view of Schneider (Schneider teaches that each region is fit with a separate function in order to better model the human head, e.g. section 3, and that the fitting process relies on solving equation 12 iteratively to minimize the error, e.g. section 4.3, where equation 12 is a fitting between points in a region of the morphable model and the corresponding points of the target point cloud model, e.g. sections 4.1, 4.2, i.e. points within each region are fit using a geometric function including the first measurement points.)
Regarding claim 34, the limitation “wherein the region of the 3D model comprises a nose wing, a curvature of a forehead, an eyebrow, or a cheek region” is taught by Coon in view of Schneider (Schneider, e.g. section 3, figure 1, teaches that the morphable model is subdivided into regions, e.g. nose, mouth, eyes, chin, ears, and the (rest of the) head, where the nose region would include the nose wing, the head region includes the forehead curvature and cheek region, and the eye region includes eyebrow(s).)
	Regarding claim 36, the limitation “wherein the model of the spectacle frame comprises a parametric frame model, and wherein the fitting includes determining one or more parameters of the parametric frame model based on at least one of the first measurement points or the feature” is taught by Coon (Coon’s virtual try-on system includes a parametric 3D glasses frame model (e.g. paragraphs 60, 64) which is adjusted depending on how the 3d glasses model is positioned on the user’s head with respect to the selected attachment points of the user’s morphable model (e.g. paragraphs 57-59, 61-63, 65), i.e. determining one or more parameters of the parametric frame model based on the first measurement points.)
	Regarding claim 37, the limitation “defining the second measurement points on the parametric head model” is taught by Coon (As discussed in the claim 23 rejection above, attachment points defined on the morphable model prior to being fit correspond to the claimed second measurement points defined on the parametric head model, e.g. paragraphs 57, 62, 65.  While Coon does not explicitly mention the act of defining said points, it is inherent that at some point they must be defined in order to be present in the morphable model, i.e. by a system developer or the like.)
Regarding claims 38, 41, 45, 49, and 53-54, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 23 above, although in different forms of computer implementation, i.e. stored or transmitted software executed by processor or hardware implementation, which are taught by Coon (e.g. paragraphs 79-87). 
Regarding claims 43 and 52 the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 31 above, although in different forms of computer implementation, i.e. stored software executed by processor or hardware implementation, which are taught by Coon (e.g. paragraphs 79-87).  It is noted that claim 52 additionally requires fitting the spectacle frame according to provided fitting guidelines, which is taught by Coon (Coon, e.g. paragraphs 57-65, as discussed in the claim 23 rejection above, teaches that the attachment points are associated with the ear pieces or bridge, i.e. fitting guidelines indicating the points to which the spectacle frame bridge or ear pieces may be attached.)
Regarding claim 44 the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 23, 31, and 32 above, although in different forms of computer implementation, i.e. stored software executed by processor, which is taught by Coon (e.g. paragraphs 79-87), except for the limitation “determining an accuracy of the fit of the parametric head model to the 3D model of the person’s head” which is taught by Coon in view of Schneider, e.g. section 4.3, teaching minimizing an fitting error metric, i.e. the error is a measurement of fitting accuracy..
Regarding claim 47 the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 37 and 23 above, although in different form of computer implementation, i.e. stored software executed by processor, which is taught by Coon (e.g. paragraphs 79-87).
	Regarding claim 55, the limitation “producing a spectacle frame based on the fitted model of the spectacle frame” is taught by Coon (Coon’s system, after fitting the glasses model to the user’s morphable face model, produces rendered images of the fitted glasses and face models for display, e.g. paragraphs 57-69)
	Regarding claim 56, the limitation “recording a plurality of images of the person’s head from different directions to create the 3D model of the person’s head” is taught by Coon in view of Schneider (Schneider, e.g. section 6, figure 5, teaches that the 3D model can be generated using a side view and front view image by extracting a profile curve and annotating landmarks in the second image to create a point cloud to which the morphable model is fit.)

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0321412 A1 (hereinafter Coon) in view of “Fitting a Morphable Model to Pose and Shape of a Point Cloud” by David C. Schneider, et al. (hereinafter Schneider) as applied to claim 23 above, and further in view of U.S. Patent Application 2005/0162419 (hereinafter Kim).
	Regarding claim 35, the limitation “calculating at least one further measurement point for the 3D model based on the first measurement points” is not explicitly taught by Coon (Coon does not address calculating further measurement points based on the first measurement points.)  However, this limitation is suggested by Kim (Kim teaches a system for virtual try-on of eyeglasses models using 3D face models of the user and eyeglasses (e.g. abstract, paragraphs 196-199, 210-276, 292-297, 320-333, 336-351), including determining an appropriate frame hinge angle for the fitting, i.e. paragraphs 320-351, including calculating additional fitting points A, B, C, NF, CF, and DF on the face model, and NG, HG, CG, A’, B’, C’, a’, and b’ on the eyeglasses model.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coon’s virtual try-on system, including Schneider’s point cloud morphable model fitting technique, to include Kim’s eyeglass fitting technique to improve the eyeglass frame fitting result, e.g. by adjusting hinge angle of the eyeglasses which is not performed by Coon’s unmodified system.  In the combination, Coon’s system allows for selecting different ear attachment points, corresponding to Kim’s C and CF measurement points, and different nose attachment points, corresponding to Kim’s NF measurement point, which, with Kim’s additional measurement points calculated based on the selected attachment points, could be used to determine more appropriate fitting parameters for the eyeglasses model.  It is further noted, with respect to claim 42 below, that the fitting points C’, CG, and NG would have to be extrapolated based on the selected attachment points, i.e. depending on the selected attachment points C, CF, NF, corresponding measurement points C’, CG, and NG, will have different values, e.g. as in paragraphs 348-351, figure 35, C’ is a corresponding point on the frame which would change depending on the selected attachment points C because different attachment points would place the corresponding point on the frames at different distances along the temple part of the frames, and similarly for CG, figure 40, and NG, figure 38.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0321412 A1 (hereinafter Coon) in view of “Fitting a Morphable Model to Pose and Shape of a Point Cloud” by David C. Schneider, et al. (hereinafter Schneider) in view of U.S. Patent Application 2005/0162419 (hereinafter Kim).
Regarding claim 42 the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 31 and 35 above, although in computer implementation form, i.e. stored software executed by processor, which is taught by Coon (e.g. paragraphs 79-87).  As in the claim 35 rejection above, Kim’s modification includes the fitting points C’, CG, and NG which would have to be extrapolated based on the selected attachment points, C, CF, NF.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0321412 A1 (hereinafter Coon) in view of “Fitting a Morphable Model to Pose and Shape of a Point Cloud” by David C. Schneider, et al. (hereinafter Schneider) as applied to claim 31 above, and further in view of “3D Face Recognition Using 3D Alignment for PCA” by Trina Russ, et al. (hereinafter Russ).
Regarding claim 57, “the limitation “wherein the first measurement points are determined by calculating a point of intersection of a normal vector at a second measurement point with the 3D model of the person’s head” is implicitly taught by Coon in view of Schneider (As discussed in the claim 23 rejection above, in the combination, as described by Schneider, the user’s morphable model coefficients are determined by the fitting the morphable model to a provided 3D model of the user’s head, e.g. sections 3, 4, and Coon’s attachment points N1-5 and EP1-3 are defined on the morphable model prior to being fit to a particular user’s head, e.g. paragraphs 57, 58, 61, 62, such that they are spaced differently on the morphable model after being fit to the particular user, i.e. first measurement points being determined by fitting the morphable model having the second measurement points.  Further, Schneider indicates that the fitting involves minimizing the error between corresponding points of the morphable model and the target point cloud, e.g. sections 4.1, 4.3, where section 1, paragraph 4 suggests “Find correspondences for the vertices of the nonrigidly registered template in the point cloud (e.g. by taking the cloud point closest to the normal of each template vertex)”, i.e. determining the target point cloud point intersected by the normal of points of the morphable model, but Schneider, section 4.3, only indicates that the closest point is found, without indicating the use of morphable model point normals, per se.  Therefore, it would have been implicit to one of ordinary skill in the art that the corresponding point cloud point for a morphable model point could be determined based on the normal of the morphable model point, as suggested by Schneider.  In the interest of compact prosecution, Russ is cited for explicitly teaching this feature with motivation.)  However, this limitation is explicitly taught by Russ (Russ describes a system for morphable face modeling, e.g. sections 2, 3, 4, although Russ does not appear to use the term morphable model, per se, it is an analogous PCA based modeling technique, e.g. sections 2, 3.1.  Further, Russ, section 3.2.2, describing the analogous correspondence point identification of Schneider, teaches that a corresponding point on the input surface is found for each point on the reference surface by intersecting a given reference point’s normal with the input surface, which tends to give improved performance over a nearest neighbor search because it enables an improved sampling of the input face’s surface geometry, as shown in figure 3.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coon’s virtual try-on system, including Schneider’s point cloud morphable model fitting technique, to perform Russ’ normal search correspondence in order to improve the performance of the fitting technique as taught by Russ, and suggested by Schneider.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The examiner provided a proposed allowable amendment to Applicant’s representative in an interview which would overcome the 112b rejection(s) applied to claim 27 and corresponding similar claims, which is reproduced as follows:

providing a 3D model of a person’s head;
defining second measurement points on a standard head of a parametric head model;
                fitting the parametric head model to the 3D model of the person’s head;
                determining an accuracy of the fit of the fitted parametric head model to the 3D model of the person’s head;
                projecting the second measurement points from the fitted parametric head model onto the 3D model of the person’s head to determine adjusted second measurement points in response to the accuracy of the fit failing to meet a threshold value;
                determining first measurement points on the 3D model of the person’s head by using the positions of the second measurement points defined on the parametric head model after the process of fitting the parametric head model to the 3D model of the person’s head in response to the accuracy of the fit meeting the threshold value, or using the positions of the adjusted second measurement points projected onto the 3D model of the person’s head in response to the accuracy of the fit failing to meet the threshold value;



providing fitting guidelines of the spectacle frame; and
fitting a model of the spectacle frame to the 3D model of the person’s head based on the determined first measurement points.
	
	While the prior art teaches fitting parametric head models to 3D models of a user’s face, using projection, and transferring measurement points to the 3D model of the user’s face for fitting a parametric spectacle frame, e.g. as addressed in the claim 23 rejection above in view of Coon and Schneider, and determining accuracy of fit of the parametric head model to the 3D model of the user’s head, e.g. as addressed in the claim 44 rejection above, the cited prior art does not teach or otherwise suggest the proposed amended claim language corresponding to optional step 126 and described in paragraph 159, in which the accuracy of the fitted parametric head model is compared to a threshold to determine whether the further optional step 126 is performed to project the measurement points from the fitted parametric head model onto the 3D model of the user’s head to determine adjusted second measurement points to be used as the claimed first measurement points.  Therefore, the proposed amended independent claim scope would not be anticipated by or obvious in view of the cited prior art.
As discussed in the above 112b rejection, the claim limitations, as recited, do not introduce the adjusted measurement points making the claim indefinite, but the proposed amendment would also overcome this rejection in addition to reciting allowable subject matter.

Response to Arguments
Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive. 
Applicant’s remarks on page 22 assert that Schneider fails to suggest first and second measurement points.  This is irrelevant, because Coon teaches the first and second measurement points.  Further, the claim limitation merely requires that the determination of the first measurement points comprises projection, and Schneider’s fitting involves projecting all of the points of the parametric model onto the 3D model of the head, which would include the second measurement points.  Additionally, the first measurement points are determined based on the fitted parametric model such that the determination is based on the projection.  Applicant further asserts that the claims have been amended to more clearly recite that the fitting and transferring are two different operations, but, as explained in the 12/29/21 Advisory Action, Applicant’s disclosure does not describe transfer as being distinct from fitting because they are both supported by the same feature of the cited NPL reference.  Therefore, these remarks are not persuasive.
With respect to the feature of the parametric head model being smoother than the 3D model of the person’s head, as noted above, this is evidently the case by looking at figure 3 of Schneider, where the output fitted parametric head models are clearly smoother than the input 3D head models.  Applicant’s remarks do not address or dispute this explanation and therefore cannot be considered persuasive.
With respect to Applicant’s remarks directed to claim 27 and similar independent claims, as noted in the above 112b rejection and discussion of allowable subject matter, the feature that the amendment is based on, if claimed as proposed by the examiner, would differentiate from the cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/           Primary Examiner, Art Unit 2619